UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


HARRIET ELVETA PIERCE,

                                            Plaintiff,                          1:18-cv-01466 (BKS/CFH)

v.

OCWEN LOAN SERVICING LLC a/k/a OCWEN
FINANCIAL (OCWEN) CORPORATION; TRUSTCO
BANK; 1 ALTISOURCE SOLUTIONS INC.; REAL
HOME SERVICES AND SOLUTIONS INC.;
DEUTSCHE BANK AG; DOES 1 THROUGH 100
INCLUSIVE; and MARCUS SCHENCK CFO, 2

                                            Defendants.


Appearances:

Plaintiff, pro se:
Harriett Elveta Pierce
Saratoga Springs, NY 12866

For Defendant Trustco Bank:
Peter A. Pastore
McNamee Lochner PC
677 Broadway, Suite 500
Albany, NY 12207

For Defendants Ocwen Loan Servicing, LLC,
Deutsche Bank, Altisource Solutions, Inc., and
REALHome Services and Solutions, Inc.:
Patrick G. Broderick
Brian S. Pantaleo
Greenberg Traurig, LLP
200 Park Avenue, 39th Floor
New York, NY 10166



1
 Spelled Trusco and Trustco in the Amended Complaint, (see Dkt. No. 11, at 1–2), the Court utilizes Trustco for
convenience.
2
  Schenck, chief financial officer of Deutsche Bank, is not named in the caption of the Amended Complaint but is
identified in the body of the document as a defendant. (See, e.g., Dkt. No. 11, at 3, 11).
Hon. Brenda K. Sannes, United States District Judge:

                          MEMORANDUM-DECISION AND ORDER

I.      INTRODUCTION

        Plaintiff pro se Harriett Elveta Pierce filed this action under 42 U.S.C. § 1983, alleging

that Defendants violated her Fourth and Fourteenth Amendment rights in connection with

Plaintiff’s property at 138 Jefferson Street, Saratoga, New York (the “property” or “138

Jefferson Street”). (Dkt. No. 11). In addition to her constitutional claims, Plaintiff brings causes

of action under state law for: fraud in the concealment; fraud in the inducement; breach of

contract; breach of fiduciary duty; and negotiable instrument. (Id. at 9–15). Presently before the

Court are: Plaintiff’s motion for a preliminary injunction, (Dkt. No. 4); Defendant Trustco

Bank’s motion to dismiss the Amended Complaint under Rules 12(b)(1) and 12(b)(6) of the

Federal Rules of Civil Procedure, (Dkt. No. 17), which was joined by Defendants Altisource

Solutions Inc., Deutsche Bank AG, Ocwen Loan Servicing LLC, Real Home Services and

Solutions, Inc (Dkt. No. 23); and Plaintiff’s motion to file an amended complaint, (Dkt. No. 27).

Plaintiff opposes Defendants’ motion to dismiss and moves to strike it from the docket. (Dkt. No.

29). For the reasons that follow, the Amended Complaint is dismissed without prejudice.

II.     FACTS

        According to the Amended Complaint, “the private property located at 138 Jefferson

Street, Saratoga County, New York” is Plaintiff’s “shelter in which plaintiff has a constitutional

right to own or possess.” (Dkt. No. 11, at 4). Plaintiff disputes Defendant Ocwen Loan Services,

LLC’s “claim to legal title and equitable title” of 138 Jefferson Street. (Id.). Plaintiff “issued two

. . . [s]ecurities or items of credit to execute in the capacity of . . . a Tangible Note to Ocwen . . .

for a total of $567,000.00.” (Id.).




                                                    2
        On August 25, 2016, Plaintiff “sent notice” to Ocwen “of contract agreement/promissory

NOTE . . . in the amount of $67,000.00 [and $500,000] with special deposit, authorization of

said NOTE being medallion guaranteed by Defendant Trustco Bank.” (Id. at 5). The same day,

Ocwen accepted from Plaintiff “full payoff for the property” at 138 Jefferson Street. (Id. at 6).

Defendant Ocwen, however “misappropriated” Plaintiff’s “contract agreement and promissory

note, negotiable instrument” and “fraudulently concealed plaintiffs [sic] Notes and now purports

to be the owner of plaintiffs [sic] private property in which they were entrusted to disclose and

appropriately apply to plaintiffs mortgage loan account.” (Id.). Defendant Ocwen “has conspired

to steal plaintiffs [sic] private property and is acting in concert” with the other Defendants. (Id. at

7). On September 23, 2016, Plaintiff and Ocwen “entered into a consent judgment or agreement

with Plaintiff . . . regarding the Plaintiff zero ($0) balance and or liability owed to defendant(s) as

a result the original contract agreement therefore should have been discharged by substitution.”

(Id. at 4). Further, according to the Amended Complaint, “Defendants Deutsche Bank AG

purportedly sold or transferred plaintiffs private property located at 138 Jefferson Street . . . to

Defendants Ocwen . . . while Defendant Deutsche Bank AGE . . . brought foreclosure action

against plaintiff.” (Id. at 7). Plaintiff claims that the sale was not valid and was fraudulent. (Id.).

Plaintiff further alleges that Defendants Altisource and REALHome Services have fraudulently

represented that the last time the 138 Jefferson Street property was sold was in August 2003.

(Id.). Plaintiff alleges Defendants “have discriminated against her because of her age (84) and

her race.” (Id. at 8).




                                                   3
III.   DISCUSSION

       A.      Motion to Dismiss for Failure to State a Claim

               1.      Standard of Review – Fed. R. Civ. P. 12(b)(6)

       To survive a motion to dismiss, “a complaint must provide ‘enough facts to state a claim

to relief that is plausible on its face.’” Mayor & City Council of Balt. v. Citigroup, Inc., 709 F.3d

129, 135 (2d Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Although a complaint need not contain detailed factual allegations, it may not rest on mere

labels, conclusions, or a formulaic recitation of the elements of the cause of action, and the

factual allegations ‘must be enough to raise a right to relief above the speculative level.’”

Lawtone-Bowles v. City of New York, No. 16-cv-4240, 2017 WL 4250513, at *2, 2017 U.S. Dist.

LEXIS 155140, at *5 (S.D.N.Y. Sept. 22, 2017) (quoting Twombly, 550 U.S. at 555). A court

must accept as true all factual allegations in the complaint and draw all reasonable inferences in

the plaintiff’s favor. See EEOC v. Port Auth., 768 F.3d 247, 253 (2d Cir. 2014) (citing ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)). When deciding a motion to

dismiss, a court’s review is ordinarily limited to “the facts as asserted within the four corners of

the complaint, the documents attached to the complaint as exhibits, and any documents

incorporated in the complaint by reference.” See McCarthy v. Dun & Bradstreet Corp., 482 F.3d

184, 191 (2d Cir. 2007). A complaint that has been filed pro se “must be construed liberally with

‘special solicitude’ and interpreted to raise the strongest claims that it suggests.” Hogan v.

Fischer, 738 F.3d 509, 515 (2d Cir. 2013) (quoting Hill v. Curcione, 657 F.3d 116, 122 (2d Cir.

2011)). “Nonetheless, a pro se complaint must state a plausible claim for relief.” Id.

               2.      Analysis

       Plaintiff purports to bring claims under 42 U.S.C. § 1983, alleging that Defendants

subjected her to race and age discrimination and violated her Fourth and Fourteenth Amendment


                                                  4
rights. 3 (Dkt. No. 11, at 8). Defendants argue that these claims must be dismissed because the

Amended Complaint “fails to make the required allegation that the defendants’ alleged conduct

occurred under color of state law.” (Dkt. No. 17-1, at 6). “To state a claim under § 1983, a

plaintiff must allege that defendants violated plaintiff’s federal rights while acting under color of

state law.” McGugan v. Aldana-Bernier, 752 F.3d 224, 229 (2d Cir. 2014). In this case, there is

no allegation that any Defendant is a state actor or was acting under color of state law. See

Ciambriello v. County of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“In order to state a claim

under § 1983, a plaintiff must allege that [s]he was injured by either a state actor or a private

party acting under color of state law.”); Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50

(1999) (noting that § 1983 “excludes from its reach merely private conduct, no matter how

discriminatory or wrongful”) (internal quotations marks omitted). Nor does Plaintiff allege that

Defendants were acting in a joint activity or conspiracy with a state actor to violate Plaintiff’s

constitutional rights. See Carrillos v. Incorporated Village of Hempstead, 87 F. Supp. 3d 357,

371 (E.D.N.Y. 2015) (“A private actor may be considered to be acting under the color of state

law for purposes of Section 1983 if she was ‘a willful participant in joint activity with the State

or its agents.’ This potential liability under Section 1983 also applies to a private party who

conspires with a state official to violate the plaintiff’s constitutional rights.” (quoting

Ciambriello, 292 F.3d at 324)). Thus, because the Amended Complaint, even construed liberally,

fails to allege a cause of action against Defendants under § 1983, Plaintiff’s Fourth and

Fourteenth Amendment claims are dismissed for failure to state a claim.


3
  “The central purpose of the Equal Protection Clause of the Fourteenth Amendment is the prevention of official
conduct discriminating on the basis of race.” Washington v. Davis, 426 U.S. 229, 239 (1976). “[A]ge is not a suspect
classification under the Equal Protection Clause.” Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 83 (2000). “States may
discriminate on the basis of age without offending the Fourteenth Amendment if the age classification in question is
rationally related to a legitimate [government] interest.” Id. Plaintiff, however, alleges no facts whatsoever in
support of a race or age discrimination claim.



                                                         5
       Although Plaintiff refers a number of other federal statutes in the Amended Complaint,

including 31 U.S.C. § 5103 (“Legal Tender”), 18 U.S.C. § 8 (“Obligation or other security of the

United States defined”), and 12 U.S.C. § 1813(L) (defining the term “deposit” in the context of

banks and banking), none appears to provide a private right of action. Further, in the absence of a

substantive federal claim, the Declaratory Judgment Act, 28 U.S.C. § 2201, which the Amended

Complaint also relies on, (Dkt. No. 11, at 1), does not “provide an independent cause of action.”

In re Joint E. & S. Dist. Asbestos Litig., 14 F.3d 726, 731 (2d Cir. 1993). Thus, to the extent

Plaintiff intends to bring claims under these statutory provisions, the Court sua sponte dismisses

such claims as frivolous. Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 364 (2d

Cir. 2000) (holding that a district court has the inherent authority to “dismiss a frivolous

complaint sua sponte even when the plaintiff has paid the required filing fee”); see also

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998) (“An action is

‘frivolous’ when either: (1) ‘the factual contentions are clearly baseless, such as when allegations

are the product of delusion or fantasy;’ or (2) ‘the claim is based on an indisputably meritless

legal theory.’” (quoting Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990))). For these reasons,

and for the reasons stated above, the Court likewise dismisses these claims as alleged against the

non-moving Defendants.

       B.      Motion to Dismiss for Lack of Subject Matter Jurisdiction

               1.      Standard of Review – Fed. R. Civ. P. 12(b)(1)

       “In resolving a motion to dismiss under Rule 12(b)(1), the district court must take all

uncontroverted facts in the complaint (or petition) as true, and draw all reasonable inferences in

favor of the party asserting jurisdiction.” Tandon v. Captain’s Cove Marina of Bridgeport, Inc.,

752 F.3d 239, 243 (2d Cir. 2014). “Dismissal for lack of subject matter jurisdiction is proper

when the district court lacks the statutory or constitutional power to adjudicate a case.”


                                                  6
Sokolowski v. Metro. Transp. Auth., 723 F.3d 187, 190 (2d Cir. 2013). In resolving a motion to

dismiss for lack of subject-matter jurisdiction, the Court may consider competent evidence

outside the pleadings, such as affidavits and exhibits. Makarova v. United States, 201 F.3d 110,

113 (2d Cir. 2000). A plaintiff asserting subject-matter jurisdiction has the burden of proving by

a preponderance of the evidence that it exists. Id.

               2.      Analysis

       Defendants argue that as the Amended Complaint fails to state a federal claim and

because there is no other basis for the Court’s subject matter jurisdiction, such as diversity

jurisdiction under 28 U.S.C. 1332, the remaining state law claims must be dismissed. (Dkt. No.

17-1, at 7). The Court agrees. Having found that Plaintiff’s federal claims are subject to

dismissal, the Court declines to exercise supplemental jurisdiction over the state law claims

alleged in the Amended Complaint. See 28 U.S.C. § 1367(c)(3) (“The district courts may decline

to exercise supplemental jurisdiction over [pendent state law claims] if . . . the district court has

dismissed all claims over which it has original jurisdiction.”); Carnegie–Mellon Univ. v. Cohill,

484 U.S. 343, 350 n.7 (1988) (“[I]n the usual case in which all federal-law claims are eliminated

before trial, the balance of factors to be considered under the pendent jurisdiction doctrine—

judicial economy, convenience, fairness, and comity—will point toward declining to exercise

jurisdiction over the remaining state-law claims.”). Further, in an excess of caution, the Court has

considered whether there may be diversity jurisdiction, but finds none.

       To establish jurisdiction based on diversity of citizenship, a plaintiff must demonstrate

that the adverse parties are citizens of different states and that “the matter in controversy exceeds

the sum or value of $75,000.” 28 U.S.C. § 1332(a). This diversity requirement is satisfied only if

complete diversity exists, i.e., “there is no plaintiff and no defendant who are citizens of the same




                                                  7
State.” OneWest Bank, N.A. v. Melina, 827 F.3d 214, 217–18 (2d Cir. 2016) (quoting Wis. Dep’t

of Corr. v. Schacht, 524 U.S. 381, 388 (1998)).

       According to the Amended Complaint, Plaintiff is a citizen of New York. Thus, if any

Defendant is also a citizen of New York, diversity does not exist. 18 U.S.C. § 1332(a). Ocwen is

identified in the Amended Complaint as an LLC. (Dkt. No. 11, at 1). “[A] limited liability

company . . . takes the citizenship of each of its members.” Bayerische Landesbank v. Aladdin

Capital Mgmt. LLC, 692 F.3d 42, 49 (2d Cir. 2012); Cosgrove v. Bartolotta, 150 F.3d 729, 731

(7th Cir. 1998) (holding that, for purposes of diversity jurisdiction, a limited liability company

has the citizenship of its membership); see also ICON MW, LLC v. Hofmeister, 950 F. Supp. 2d

544, 546 (S.D.N.Y. 2013) (finding that “complete diversity of parties is lacking because some of

the members of [the plaintiff limited liability company] are citizens of Kentucky and [the

defendant] is also a citizen of Kentucky”). As the Amended Complaint does not set forth any

allegations as to Ocwen’s membership, the allegations are insufficient to show that there is

complete diversity of citizenship between Ocwen and Plaintiff. See, e.g., Long Beach Rd.

Holdings, LLC v. Foremost Ins. Co., 75 F. Supp. 3d 575, 584 (E.D.N.Y. 2015) (concluding that

“diversity of citizenship” was not “a proper basis of subject matter jurisdiction” where the

plaintiff limited liability company did “not set forth any allegations with respect to its structure

or membership”).

       Defendants Altisource Solutions and REALHome are identified in the Amended

Complaint as corporations. A corporation is considered a citizen of the state “by which it has

been incorporated” and the state “where it has its principal place of business.” 28 U.S.C.

§ 1332(c)(1); see Bayerische Landesbank, 692 F.3d at 48. Where a corporation maintains its

principal place of business depends on where its officers “direct, control, and coordinate the




                                                  8
corporation’s activities” and otherwise conduct the tasks typically associated with a business’s

headquarters. Hertz Corp. v. Friend, 559 U.S. 77, 92–93 (2010).

           Assuming that the allegation in the Amended Complaint that Altisource Solutions is

headquartered in Luxembourg is sufficient, there are no allegations concerning the place of

Altisource Solutions’ incorporation. 28 U.S.C. § 1332(c)(1). Further, the allegations regarding

Defendant REALHome, which is, according to the Amended Complaint, a subsidiary of

Altisource Solutions, (Dkt. No. 11, at 2), are also insufficient. “[A] subsidiary corporation has its

own principal place of business for purposes of diversity of citizenship jurisdiction, unless it is

merely an ‘alter ego’ or agent of the parent corporation.” OneWest Bank, 827 F.3d at 222

(quoting Charles Alan Wright, et al., 13F Federal Practice and Procedure § 3625 (3d ed.)).

Plaintiff alleges REALHome does business in New York, but does not indicate where

REALHome’s principal place of business is or where it was incorporated. Thus, the Court has no

basis on which to conclude that there is diversity of citizenship between Plaintiff and Defendants

Altisource Solutions and REALHome.

           The Amended Complaint indicates that Defendants Trustco Bank and Deutsche Bank

have headquarters in New York 4 and Germany, respectively, and that they do business or are

based in New York. (Dkt. No. 11, at 2–3). The Amended Complaint does not indicate whether

these Defendants are national banks, 5 LLCs, or corporations. Nor does it contain any factual

detail concerning membership or place of incorporation that would enable the Court to determine

the citizenship of these entities.


4
    If Defendant Trustco Bank is, like Plaintiff, a citizen of New York, this would, of course, destroy diversity.
5
  For purposes of subject-matter jurisdiction, “a national bank is a citizen only of the state listed in its articles of
association as its main office.” OneWest Bank, 827 F.3d at 219. The Amended Complaint does not indicate whether
Defendants Trustco Bank and Deutsche Bank are national banks—indeed, it describes Deutsche Bank as a
“multinational bank.” (Dkt. No. 11, at 3). Further, even if they are national banks, Plaintiff has not indicated which
state or states their main offices are in—as listed in their articles of association.



                                                             9
       Finally, the Amended Complaint fails to allege any facts concerning the citizenship of

Defendant Schenck. The Amended Complaint therefore fails to allege complete diversity of

citizenship between Plaintiff and Defendants.

       Accordingly, the Amended Complaint is dismissed.

IV.    MOTION TO AMEND

       Plaintiff has filed a motion to amend the complaint, (Dkt. No. 27), and submitted a

proposed Second Amended Complaint, (Dkt. No. 27-7), in support of her motion. In general,

leave to amend should be freely given “when justice so requires.” Fed. R. Civ. P. 15(a)(2). Like

the Amended Complaint, Plaintiff’s proposed Second Amended Complaint fails to allege a

plausible federal claim and fails to show a basis for the Court’s subject matter jurisdiction.

Plaintiff’s motion to amend is therefore denied as futile. Chunn v. Amtrak, 916 F.3d 204, 208 (2d

Cir. 2019) (“Amendment is futile if it fails ‘to cure prior deficiencies.’” (quoting Panther

Partners, Inc. v. Ikanos Commc’ns, Inc., 681 F.3d 114, 119 (2d Cir. 2012)). Courts, however,

“‘generally afford an opportunity for amendment’ of the pleadings to cure defective

jurisdictional allegations unless ‘the record clearly indicates that the complaint could not be

saved by any truthful amendment.’” Durant, Nichols, Houston, Hodgson & Cortese-Costa P.C.

v. Dupont, 565 F.3d 56, 65 (2d Cir. 2009) (quoting Canedy v. Liberty Mut. Ins. Co., 126 F.3d

100, 103 (2d Cir. 1997)). Therefore, so that Plaintiff may have the opportunity to demonstrate

federal question or diversity jurisdiction, leave to file an amended complaint within thirty (30)

days of the date of this Order is granted. Any such amended complaint will replace the existing

complaint and must be a wholly integrated and complete pleading that does not rely upon or

incorporate by reference any pleading or document previously filed with the court. See Shields v.

Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994) (“It is well established that an




                                                 10
amended complaint ordinarily supersedes the original, and renders it of no legal effect.” (quoting

Int’l Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977))).

V.        CONCLUSION

          For these reasons, it is hereby

          ORDERED that the Clerk of the Court is directed to add Marcus Schenck to the docket

as a defendant; and it is further

          ORDERED that Defendants’ motion to dismiss (Dkt. No. 17) is GRANTED; and it is

further

          ORDERED that Plaintiff’s motion to strike (Dkt. No. 29) is DENIED.

          ORDERED that Plaintiff’s motion for a preliminary injunction (Dkt. No. 4) is DENIED

as moot; and it is further

          ORDERED that Plaintiff’s motion to file the proposed Second Amended Complaint

(Dkt. No. 27) is DENIED; and it is further

          ORDERED that the Amended Complaint (Dkt. No. 11) is DISMISSED without

prejudice to repleading to the extent Plaintiff may be able to demonstrate this Court’s diversity

jurisdiction or federal question jurisdiction; and it is further

          ORDERED that Plaintiff may file an amended complaint within thirty (30) days of the

date of this Memorandum-Decision and Order; and it is further

          ORDERED that if Plaintiff does not file an amended complaint within thirty (30) days of

the date of this Memorandum-Decision and Order, the Clerk of the Court is directed to close this

case without further order; and it is further




                                                   11
       ORDERED that the Clerk of the Court shall serve this Memorandum-Decision and

Order in accordance with the Local Rules.

       IT IS SO ORDERED.

Dated: June 3, 2019
       Syracuse, New York




                                            12
